Exhibit 10.1

 

LOGO [g758100g26z50.jpg]

INOVIO PHARMACEUTICALS, INC.

2016 OMNIBUS INCENTIVE PLAN

Adopted by the Board of Directors: March 9, 2016

Approved by Stockholders: May 13, 2016

Amended by the Board of Directors: March 21, 2019

Approved by Stockholders: May 8, 2019

 

 



--------------------------------------------------------------------------------

INOVIO PHARMACEUTICALS, INC.

2016 OMNIBUS INCENTIVE PLAN

ARTICLE I

PURPOSE AND ADOPTION OF THE PLAN

1.1    Purpose. The purpose of the Inovio Pharmaceuticals, Inc. 2016 Omnibus
Incentive Plan (as amended from time to time, the “Plan”) is to assist in
attracting and retaining highly competent employees, directors and consultants
to act as an incentive in motivating selected employees, directors and
consultants of the Company and its Subsidiaries to achieve long-term corporate
objectives.

1.2    Adoption and Term. The Plan was initially approved by the Board on
March 9, 2016, subject to the approval of the stockholders of the Company, which
occurred on May 13, 2016. The Plan was amended by the Board on March 21, 2019,
subject to the approval of the stockholders of the Company, which occurred on
May 8, 2019. All Awards granted on or after the effective date of this Plan
shall be subject to the terms of this Plan as in effect on the date of grant of
the Award. The Plan shall remain in effect until terminated by action of the
Board; provided, however, that no Awards may be granted hereunder after the
tenth anniversary of its initial effective date.

ARTICLE II

DEFINITIONS

For the purpose of the Plan, capitalized terms shall have the following
meanings:

2.1    Award means any one or a combination of Non-Qualified Stock Options or
Incentive Stock Options described in Article VI, Stock Appreciation Rights
described in Article VI, Restricted Shares and Restricted Stock Units described
in Article VII, Performance Awards described in Article VIII and other
stock-based Awards described in Article IX or any other Award made under the
terms of the Plan.

2.2    Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company to a Participant
specifically setting forth the terms and conditions of an Award granted under
the Plan.

 

1



--------------------------------------------------------------------------------

2.3    Assumed means that pursuant to a Merger either (i) the Award is expressly
affirmed by the Company, (ii) the contractual obligations represented by the
Award are expressly assumed (and not simply by operation of law) by the
successor entity or its parent in connection with the Merger with appropriate
adjustments to the number and type of securities of the successor entity or its
parent subject to the Award and the exercise or purchase price thereof which at
least preserves the compensation element of the Award existing at the time of
the Merger as determined in accordance with the instruments evidencing the
agreement to assume the Award, or (iii) the Award is otherwise to continue in
effect following the Merger.

2.4    Award Period means, with respect to an Award, the period of time, if any,
set forth in the Award Agreement during which specified target performance goals
must be achieved or other conditions set forth in the Award Agreement must be
satisfied.

2.5    Beneficiary means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company, or if no such
written designation is filed, by operation of law, succeeds to the rights and
obligations of the Participant under the Plan and the Award Agreement upon the
Participant’s death.

2.6    Board means the Board of Directors of the Company.

2.7    Change in Control means the occurrence of subparagraph (a), (b), or
(c) below or any combination of said event(s). Notwithstanding the foregoing,
the term “Change in Control” shall also have such additional meanings as are
permitted or required under Section 409A:

(a)    Change of Ownership of the Company. A change of ownership of the Company
occurs on the date that any one person or persons acting as a Group (as that
term is defined in Subparagraph (2) below) acquires ownership of the stock of
the Company, that, together with stock held by such person or Group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company or of any corporation that owns at least fifty
percent (50%) of the total fair market value and total voting power of Company.

(1)    However, if any person or Group is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company, the acquisition of additional stock by the same person or Group
of persons is not considered to cause a Change in Control. In addition, the term
Change in Control shall apply if there is an increase in the percentage of stock
owned by any one person or persons, acting as a Group, as a result of a
transaction in which the Company acquires its stock in exchange for property.
The rule set forth in the immediately preceding sentence applies only when there
is a transfer of stock of Company (or issuance of stock of Company) and the
stock of Company remains outstanding after the transaction.

 

2



--------------------------------------------------------------------------------

(2)    Persons will not be considered to be acting as a Group solely because
they purchase or own stock of the Company at the same time, or as a result of
the same public offering. However, persons will be considered to be acting as a
Group if they are shareholders of the Company and it, or its parent, enters into
a merger, consolidation, purchase or acquisition of stock or similar business
transaction with another corporation. If a person owns stock in the Company and
another corporation is involved in a business transaction, then the shareholder
of the Company is deemed to be acting as a Group with other shareholders in the
Company prior to the transaction

(b)    Effective Change of Control. If the Company does not qualify under
Subparagraph (a), above, then it may still meet the definition of Change in
Control, on either of the following dates:

(1)    The date any one person, or more than one person, acting as a Group
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
Company possessing thirty percent (30%) or more of the total voting power of the
stock of Company; or

(2)    The date a majority of the members of the Company’s Board of Directors
are replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election.

(c)    Change in Ownership of Company’s Assets. A change in the ownership of a
substantial portion of the Company’s assets occurs on the date that any person,
or more than one person acting as a Group, acquires or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total fair market value equal to
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

(1)    There will be no Change in Control under this Subparagraph (c) when there
is a transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer. A transfer of assets by the Company is not
treated as a change in ownership of such assets if the assets are transferred
to:

(i)    A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

3



--------------------------------------------------------------------------------

(ii)    An entity, fifty percent (50%) or more of the total value or voting
power of which is owned directly or indirectly, by the Company;

(iii)    A person, or more than one person, acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company; or

(iv)    An entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a person described in
Subparagraph c., above.

(d)    The consummation (i.e. closing) of a sale or other disposition of all or
substantially all the assets of the Company, unless, following such sale or
disposition, all or substantially all of the individuals and entities who were
the respective beneficial owners of the Outstanding Common Stock and Company
Voting Securities immediately prior to such reorganization, merger or
consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than seventy five percent (75%)
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity purchasing such assets in substantially the same proportion as their
ownership of the Outstanding Common Stock and Company Voting Securities
immediately prior to such sale or disposition, as the case may be; or

(e)    a complete liquidation or dissolution of the Company.

2.8    Code means the Internal Revenue Code of 1986, as amended. References to a
section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section.

2.9    Committee means the Compensation Committee of the Board.

2.10    Company means Inovio Pharmaceuticals, Inc. and its successors.

2.11    Common Stock means the common stock of the Company, par value $0.001 per
share.

2.12    Company Voting Securities means the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of directors to the Board.

 

4



--------------------------------------------------------------------------------

2.13    Date of Grant means the date designated by the Committee as the date as
of which it grants an Award, which shall not be earlier than the date on which
the Committee approves the granting of such Award.

2.14    Dividend Equivalent Account means a bookkeeping account in accordance
with Section 10.17 and related to an Award that is credited with the amount of
any cash dividends or stock distributions that would be payable with respect to
the shares of Common Stock subject to such Awards had such shares been
outstanding shares of Common Stock.

2.15    Exchange Act means the Securities Exchange Act of 1934, as amended.

2.16    Exercise Price means, with respect to a Stock Appreciation Right, the
amount established by the Committee in the Award Agreement which is to be
subtracted from the Fair Market Value on the date of exercise in order to
determine the amount of the payment to be made to the Participant, as further
described in Section 6.2(b).

2.17    Fair Market Value means, on any date, (i) the closing sale price of a
share of Common Stock, as reported on the American Stock Exchange (or other
established stock exchange on which the Common Stock is regularly traded) on
such date or, if there were no sales on such date, on the last date preceding
such date on which a sale was reported; or (ii) if shares of Common Stock are
not listed for trading on an established stock exchange, Fair Market Value shall
be determined by the Committee in good faith.

2.18    Incentive Stock Option means a stock option within the meaning of
Section 422 of the Code.

2.19    Merger means any merger, reorganization, consolidation, exchange,
transfer of assets or other transaction having similar effect involving the
Company.

2.20    Non-Qualified Stock Option means a stock option which is not an
Incentive Stock Option.

2.21    Options means all Non-Qualified Stock Options and Incentive Stock
Options granted at any time under the Plan.

2.22    Outstanding Common Stock means, at any time, the issued and outstanding
shares of Common Stock.

2.23    Participant means a person designated to receive an Award under the Plan
in accordance with Section 5.1.

2.24    Performance Awards means Awards granted in accordance with Article VIII.

 

5



--------------------------------------------------------------------------------

2.25    Performance Goals may be based on one or more of the following measures
:

 

  •  

Net earnings or net income (before or after taxes)

 

  •  

Earnings per share or earnings per share growth, total units, or unit growth

 

  •  

Net sales, sales growth, total revenue, or revenue growth

 

  •  

Net operating profit

 

  •  

Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue)

 

  •  

Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment)

 

  •  

Earnings before or after taxes, interest, depreciation, and/or amortization

 

  •  

Gross or operating margins

 

  •  

Productivity ratios

 

  •  

Share price or relative share price (including, but not limited to, growth
measures and total stockholder return)

 

  •  

Expense targets

 

  •  

Margins

 

  •  

Operating efficiency

 

  •  

Market share or change in market share

 

  •  

Customer retention or satisfaction

 

  •  

Working capital targets

 

  •  

Completion of strategic financing goals, acquisitions or alliances and clinical
progress

 

  •  

Company project milestones

 

  •  

Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital)

 

  •  

Any other measure of performance selected by the Committee

 

6



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Committee shall have the
authority, at the time it establishes the performance objectives for any given
performance period, to make equitable adjustments in the business criteria in
recognition of unusual or non-recurring events affecting the Company or its
operating units, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in generally accepted accounting
principles, or as the Committee determines to be appropriate to reflect a true
measurement of the profitability of the Company or its operating units, as
applicable and to otherwise satisfy the objectives of the Plan.

2.26    Plan has the meaning given to such term in Section 1.1.

2.27    Purchase Price, with respect to Options, shall have the meaning set
forth in Section 6.1(b).

2.28    Restricted Shares means Common Stock subject to restrictions imposed in
connection with Awards granted under Article VII.

2.29    Restricted Stock Unit means a unit representing the right to receive
Common Stock or the value thereof in the future subject to restrictions imposed
in connection with Awards granted under Article VII.

2.30    Rule 16b-3 means Rule 16b-3 promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, as the same may be amended from
time to time, and any successor rule.

2.31    Stock Appreciation Rights means awards granted in accordance with
Article VI.

2.32    Subsidiary means a subsidiary of the Company within the meaning of
Section 424(f) of the Code.

2.33    Termination of Service means the voluntary or involuntary termination of
a Participant’s service as an employee, director or consultant with the Company
or a Subsidiary for any reason, including death, disability, retirement or as
the result of the divestiture of the Participant’s employer or any similar
transaction in which the Participant’s employer ceases to be the Company or one
of its Subsidiaries. Whether entering military or other government service shall
constitute Termination of Service, or whether and when a Termination of Service
shall occur as a result of disability, shall be determined in each case by the
Committee in its sole discretion.

 

7



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

3.1    Committee.

(a)    Duties and Authority. The Plan shall be administered by the Committee and
the Committee shall have exclusive and final authority in each determination,
interpretation or other action affecting the Plan and its Participants. The
Committee shall have the sole discretionary authority to interpret the Plan, to
establish and modify administrative rules for the Plan, to impose such
conditions and restrictions on Awards as it determines appropriate, and to make
all factual determinations with respect to and take such steps in connection
with the Plan and Awards granted hereunder as it may deem necessary or
advisable. The Committee may delegate such of its powers and authority under the
Plan as it deems appropriate to a subcommittee of the Committee or designated
officers or employees of the Company. In addition, the full Board may exercise
any of the powers and authority of the Committee under the Plan. In the event of
such delegation of authority or exercise of authority by the Board, references
in the Plan to the Committee shall be deemed to refer, as appropriate, to the
delegate of the Committee or the Board. Actions taken by the Committee or any
subcommittee thereof, and any delegation by the Committee to designated officers
or employees, under this Section 3.1 shall comply with Section 16(b) of the
Exchange Act and the regulations promulgated under each of such statutory
provisions, or the respective successors to such statutory provisions or
regulations, as in effect from time to time, to the extent applicable.

(b)    Indemnification. Each person who is or shall have been a member of the
Board or the Committee, or an officer or employee of the Company to whom
authority was delegated in accordance with the Plan shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such individual in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf;
provided, however, that the foregoing indemnification shall not apply to any
loss, cost, liability, or expense that is a result of his or her own willful
misconduct. The foregoing right of indemnification shall

 

8



--------------------------------------------------------------------------------

not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws,
conferred in a separate agreement with the Company, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

ARTICLE IV

SHARES

4.1    Number of Shares Issuable. The maximum aggregate number of shares of
Common Stock that may be issued pursuant to Awards shall be 16,000,000 shares of
Common Stock (consisting of (A) 6,000,000 shares of Common Stock that were
approved at the Company’s 2016 Annual Meeting of Stockholders, plus (B) an
additional 6,000,000 shares of Common Stock that were approved at the Company’s
2019 Annual Meeting of Stockholders plus (C) an additional 2,000,000 shares of
Common Stock added on each of January 1, 2018 and January 1, 2019 pursuant to
the automatic annual increases in accordance with the terms of the Plan in
effect on such dates) and on the first business day of each calendar year
beginning with January 1, 2020, such maximum aggregate number of shares of
Common Stock shall be increased by 2,000,000 shares of Common Stock unless the
Board determines, for any such year, to increase such maximum amount by a fewer
number of shares. No more than 32,000,000 shares of Common Stock may be issued
under the Plan as Incentive Stock Options, and such number shall not be subject
to annual adjustment as described above. The foregoing share limits shall be
subject to adjustment in accordance with Section 10.7. The shares to be offered
under the Plan shall be authorized and unissued Common Stock, or issued Common
Stock that shall have been reacquired by the Company.

4.2    Shares Subject to Terminated Awards. Common Stock covered by any
unexercised portions of terminated or forfeited Options (including canceled
Options) granted under Article VI, Common Stock forfeited as provided in
Section 7.2(a), Stock Units and other stock-based Awards terminated or forfeited
as provided in Article IX, and Common Stock subject to any Awards that are
otherwise surrendered by the Participant may again be subject to new Awards
under the Plan. Shares of Common Stock surrendered to or withheld by the Company
in payment or satisfaction of the Purchase Price of an Option or tax withholding
obligation with respect to an Award shall be available for the grant of new
Awards under the Plan. In the event of the exercise of Stock Appreciation
Rights, whether or not granted in tandem with Options, only the number of shares
of Common Stock actually issued in payment of such Stock Appreciation Rights
shall be charged against the number of shares of Common Stock available for the
grant of Awards hereunder.

 

9



--------------------------------------------------------------------------------

ARTICLE V

PARTICIPATION

5.1    Eligible Participants. Participants in the Plan shall be such employees,
directors and consultants of the Company and its Subsidiaries as the Committee,
in its sole discretion, may designate from time to time. The Committee’s
designation of a Participant in any year shall not require the Committee to
designate such person to receive Awards or grants in any other year. The
designation of a Participant to receive Awards or grants under one portion of
the Plan does not require the Committee to include such Participant under other
portions of the Plan. The Committee shall consider such factors as it deems
pertinent in selecting Participants and in determining the type and amount of
their respective Awards. Incentive Stock Options may only be granted to
employees of the Company or its Subsidiaries. Subject to adjustment in
accordance with Section 10.7, in any calendar year, no more than a total of
500,000 shares of Common Stock may be granted as Awards under the Plan to any
non-employee director of the Company.

ARTICLE VI

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

6.1    Option Awards.

(a)    Grant of Options. The Committee may grant, to such Participants as the
Committee may select, Options entitling the Participant to purchase shares of
Common Stock from the Company in such number, at such price, and on such terms
and subject to such conditions, not inconsistent with the terms of the Plan, as
may be established by the Committee. The terms of any Option granted under the
Plan shall be set forth in an Award Agreement.

(b)    Purchase Price of Options. The Purchase Price of each share of Common
Stock which may be purchased upon exercise of any Option granted under the Plan
shall be determined by the Committee; provided, however, that in no event shall
the Purchase Price be less than the Fair Market Value on the Date of Grant. In
the case of an Incentive Stock Option granted to a Participant who, on the Date
of Grant owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or its Subsidiaries, the per share
exercise price shall be not less than one hundred ten percent (110%) of the Fair
Market Value per share of Common Stock on the Date of Grant.

 

10



--------------------------------------------------------------------------------

(c)    Designation of Options. The Committee shall designate, at the time of the
grant of each Option, the Option as an Incentive Stock Option or a Non-Qualified
Stock Option.

(d)    Incentive Stock Option Share Limitation. Notwithstanding an Option’s
designation as an Incentive Stock Option, an Option will qualify as an Incentive
Stock Option under the Code only to the extent the $100,000 limitation of
Section 422(d) of the Code is not exceeded. The $100,000 limitation of
Section 422(d) of the Code is calculated based on the aggregate Fair Market
Value (measured on the Date of Grant) of the shares of Common Stock subject to
Options designated as Incentive Stock Options which first become exercisable in
any one calendar year (under the Plan or any other plans of the Company and its
Subsidiaries). For purposes of this calculation, Incentive Stock Options shall
be taken into account in the order in which they were granted.

(e)    Rights As a Stockholder. A Participant or a transferee of an Option
pursuant to Section 10.4 shall have no rights as a stockholder with respect to
Common Stock covered by an Option until the Participant or transferee shall have
become the holder of record of any such shares, and no adjustment shall be made
for dividends in cash or other property or distributions or other rights with
respect to any such Common Stock for which the record date is prior to the date
on which the Participant or a transferee of the Option shall have become the
holder of record of any such shares covered by the Option; provided, however,
that Participants are entitled to share adjustments to reflect capital changes
under Section 10.7.

6.2    Stock Appreciation Rights.

(a)    Stock Appreciation Right Awards. The Committee is authorized to grant to
any Participant one or more Stock Appreciation Rights. Such Stock Appreciation
Rights may be granted either independent of or in tandem with Options granted to
the same Participant. Stock Appreciation Rights granted in tandem with Options
may be granted simultaneously with, or, in the case of Non-Qualified Stock
Options, subsequent to, the grant to such Participant of the related Option;
provided however, that: (i) any Option covering any share of Common Stock shall
expire and not be exercisable upon the exercise of any Stock Appreciation Right
with respect to the same share, (ii) any Stock Appreciation Right covering any
share of Common Stock shall expire and not be exercisable upon the exercise of
any related Option with respect to the same share, and (iii) an Option and Stock
Appreciation Right covering the same share of Common Stock may not be exercised
simultaneously. Upon exercise of a Stock Appreciation Right with respect to a
share of Common Stock, the Participant shall be entitled to receive an amount
equal to the excess, if any, of (A) the Fair Market Value of a share of Common
Stock on the date of exercise over (B) the Exercise Price of such Stock
Appreciation Right established in the Award Agreement, which amount shall be
payable as provided in Section 6.2(c).

 

11



--------------------------------------------------------------------------------

(b)    Exercise Price. The Exercise Price established under any Stock
Appreciation Right granted under the Plan shall be determined by the Committee,
but in the case of Stock Appreciation Rights granted in tandem with Options
shall not be less than the Purchase Price of the related Option; provided,
however, that in no event shall the Exercise Price be less than the Fair Market
Value on the Date of Grant. Upon exercise of Stock Appreciation Rights granted
in tandem with options, the number of shares subject to exercise under any
related Option shall automatically be reduced by the number of shares of Common
Stock represented by the Option or portion thereof which are surrendered as a
result of the exercise of such Stock Appreciation Rights.

(c)    Payment of Incremental Value. Any payment which may become due from the
Company by reason of a Participant’s exercise of a Stock Appreciation Right may
be paid to the Participant as determined by the Committee (i) all in cash,
(ii) all in Common Stock, or (iii) in any combination of cash and Common
Stock. In the event that all or a portion of the payment is made in Common
Stock, the number of shares of Common Stock delivered in satisfaction of such
payment shall be determined by dividing the amount of such payment or portion
thereof by the Fair Market Value on the Exercise Date. No fractional share of
Common Stock shall be issued to make any payment in respect of Stock
Appreciation Rights; if any fractional share would be issuable, the combination
of cash and Common Stock payable to the Participant shall be adjusted as
directed by the Committee to avoid the issuance of any fractional share.

6.3    Terms of Stock Options and Stock Appreciation Rights.

(a)    Conditions on Exercise. An Award Agreement with respect to Options or
Stock Appreciation Rights may contain such waiting periods, exercise dates and
restrictions on exercise (including, but not limited to, periodic installments)
as may be determined by the Committee at the time of grant.

(b)    Duration of Options and Stock Appreciation Rights. Options and Stock
Appreciation Rights shall terminate upon the first to occur of the following
events:

(i)    Expiration of the Option or Stock Appreciation Right as provided in the
Award Agreement; or

(ii)    Termination of the Award in the event of a Participant’s disability,
retirement, death or other Termination of Service as provided in the Award
Agreement; or

(iii)    Ten years from the Date of Grant;

 

12



--------------------------------------------------------------------------------

(iv)    In the case of an Incentive Stock Option granted to a Participant who,
at the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any of its Subsidiaries, five years from the Date of Grant or

(v)    Solely in the case of a Stock Appreciation Right granted in tandem with
an Option, upon the expiration of the related Option.

(c)    Acceleration or Extension of Exercise Time. The Committee, in its sole
discretion, shall have the right (but shall not be obligated), exercisable on or
at any time after the Date of Grant, to permit the exercise of an Option or
Stock Appreciation Right (i) prior to the time such Option or Stock Appreciation
Right would become exercisable under the terms of the Award Agreement,
(ii) after the termination of the Option or Stock Appreciation Right under the
terms of the Award Agreement, or (iii) after the expiration of the Option or
Stock Appreciation Right.

6.4    Exercise Procedures. Each Option and Stock Appreciation Right granted
under the Plan shall be exercised prior to the close of business on the
expiration date of the Option or Stock Appreciation Right by notice to the
Company or by such other method as provided in the Award Agreement or as the
Committee may establish or approve from time to time. The Purchase Price of
shares purchased upon exercise of an Option granted under the Plan shall be paid
in full in cash by the Participant pursuant to the Award Agreement; provided,
however, that the Committee may (but shall not be required to) permit payment to
be made by delivery to the Company of either (a) Common Stock (which may include
Restricted Shares or shares otherwise issuable in connection with the exercise
of the Option, subject to such rules as the Committee deems appropriate) or
(b) any combination of cash and Common Stock, or (c) such other consideration as
the Committee deems appropriate and in compliance with applicable law (including
payment under an arrangement constituting a brokerage transaction as permitted
under the provisions of Regulation T applicable to cashless exercises
promulgated by the Federal Reserve Board, unless prohibited by Section 402 of
the Sarbanes-Oxley Act of 2002). In the event that any Common Stock shall be
transferred to the Company to satisfy all or any part of the Purchase Price, the
part of the Purchase Price deemed to have been satisfied by such transfer of
Common Stock shall be equal to the product derived by multiplying the Fair
Market Value as of the date of exercise times the number of shares of Common
Stock transferred to the Company. The Participant may not transfer to the
Company in satisfaction of the Purchase Price any fractional share of Common
Stock. Any part of the Purchase Price paid in cash upon the exercise of any
Option shall be added to the general funds of the Company and may be used for
any proper corporate purpose. Unless the Committee shall otherwise determine,
any Common Stock transferred to the Company as payment of all or part of the
Purchase Price upon the exercise of any Option shall be held as treasury shares.

 

13



--------------------------------------------------------------------------------

6.5    Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Options
outstanding on the date of such Change in Control, and all Stock Appreciation
Rights shall become immediately and fully exercisable. The provisions of this
Section 6.5 shall not be applicable to any Options or Stock Appreciation Rights
granted to a Participant if any Change in Control results from such
Participant’s beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Common Stock or Company Voting Securities.

ARTICLE VII

RESTRICTED SHARES AND RESTRICTED STOCK UNITS

7.1    Award of Restricted Stock and Restricted Stock Units. The Committee may
grant to any Participant an Award of Restricted Shares consisting of a specified
number of shares of Common Stock issued to the Participant subject to such
terms, conditions and forfeiture and transfer restrictions, whether based on
performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock or other criteria, as the
Committee shall establish. The Committee may also grant Restricted Stock Units
representing the right to receive shares of Common Stock in the future subject
to such terms, conditions and restrictions, whether based on performance
standards, periods of service, retention by the Participant of ownership of
specified shares of Common Stock or other criteria, as the Committee shall
establish. The terms of any Restricted Share and Restricted Stock Unit Awards
granted under the Plan shall be set forth in an Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with the
Plan.

7.2    Restricted Shares.

(a)    Issuance of Restricted Shares. As soon as practicable after the Date of
Grant of a Restricted Share Award by the Committee, the Company shall cause to
be transferred on the books of the Company, or its agent, Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company. All Common Stock covered by Awards under this Article VII shall be
subject to the restrictions, terms and conditions contained in the Plan and the
Award Agreement entered into by the Participant. Until the lapse or release of
all restrictions applicable to an Award of Restricted Shares, the share
certificates representing such Restricted Shares may be held in custody by the

 

14



--------------------------------------------------------------------------------

Company, its designee, or, if the certificates bear a restrictive legend, by the
Participant. Upon the lapse or release of all restrictions with respect to an
Award as described in Section 7.2(d), one or more share certificates, registered
in the name of the Participant, for an appropriate number of shares as provided
in Section 7.2(d), free of any restrictions set forth in the Plan and the Award
Agreement shall be delivered to the Participant.

(b)    Stockholder Rights. Beginning on the Date of Grant of the Restricted
Share Award and subject to execution of the Award Agreement as provided in
Section 7.2(a), the Participant shall become a stockholder of the Company with
respect to all shares subject to the Award Agreement and shall have all of the
rights of a stockholder, including, but not limited to, the right to vote such
shares and the right to receive dividends; provided, however, that any Common
Stock distributed as a dividend or otherwise with respect to any Restricted
Shares as to which the restrictions have not yet lapsed, shall be subject to the
same restrictions as such Restricted Shares and held or restricted as provided
in Section 7.2(a).

(c)    Restriction on Transferability. None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Participant
is treated as the owner under Sections 671 through 677 of the Code, except to
the extent that Section 16 of the Exchange Act limits a Participant’s right to
make such transfers), pledged or sold prior to lapse of the restrictions
applicable thereto.

(d)    Delivery of Shares Upon Vesting. Upon expiration or earlier termination
of the forfeiture period without a forfeiture and the satisfaction of or release
from any other conditions prescribed by the Committee, or at such earlier time
as provided under the provisions of Section 7.4, the restrictions applicable to
the Restricted Shares shall lapse. As promptly as administratively feasible
thereafter, subject to the requirements of Section 10.5, the Company shall
deliver to the Participant or, in case of the Participant’s death, to the
Participant’s Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.

(e)    Forfeiture of Restricted Shares. Subject to Sections 7.2(f) and 7.4, all
Restricted Shares shall be forfeited and returned to the Company and all rights
of the Participant with respect to such Restricted Shares shall terminate unless
the Participant continues in the service of the Company or a Subsidiary as an
employee until the expiration of the forfeiture period for such Restricted
Shares and satisfies any and all other conditions set forth in the Award
Agreement. The Committee shall determine the forfeiture period (which may, but
need not, lapse in installments) and any other terms and conditions applicable
with respect to any Restricted Share Award.

 

15



--------------------------------------------------------------------------------

(f)    Waiver of Forfeiture Period. Notwithstanding anything contained in this
Article VII to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, disability or retirement
of the Participant or a material change in circumstances arising after the date
of an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of the Restricted Shares) as the Committee shall deem
appropriate.

7.3    Restricted Stock Units.

(a)    Settlement of Restricted Stock Units. Payments shall be made to
Participants with respect to their Restricted Stock Units as soon as practicable
after the Committee has determined that the terms and conditions applicable to
such Award have been satisfied or at a later date if distribution has been
deferred. Payments to Participants with respect to Restricted Stock Units shall
be made in the form of Common Stock, or cash or a combination of both, as the
Committee may determine. The amount of any cash to be paid in lieu of Common
Stock shall be determined on the basis of the Fair Market Value of the Common
Stock on the date any such payment is processed. As to shares of Common Stock
which constitute all or any part of such payment, the Committee may impose such
restrictions concerning their transferability and/or their forfeiture as may be
provided in the applicable Award Agreement or as the Committee may otherwise
determine, provided such determination is made on or before the date
certificates for such shares are first delivered to the applicable Participant.

(b)    Shareholder Rights. Until the lapse or release of all restrictions
applicable to an Award of Restricted Stock Units, no shares of Common Stock
shall be issued in respect of such Awards and no Participant shall have any
rights as a shareholder of the Company with respect to the shares of Common
Stock covered by such Award of Restricted Stock Units.

(c)    Waiver of Forfeiture Period. Notwithstanding anything contained in this
Section 7.3 to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, disability or retirement
of the Participant or a material change in circumstances arising after the date
of an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of shares issuable upon settlement of the Restricted Stock
Units constituting an Award) as the Committee shall deem appropriate.

(d)    Deferral of Payment. If approved by the Committee and set forth in the
applicable Award Agreement, a Participant may elect to defer the amount payable
with respect to the Participant’s Restricted Stock Units in accordance with such
terms as may be established by the Committee.

 

16



--------------------------------------------------------------------------------

7.4    Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all
restrictions applicable to Restricted Shares and Restricted Stock Unit Awards
shall terminate fully and the Participant shall immediately have the right to
the delivery in accordance with Section 7.2(d) of a share certificate or
certificates evidencing a number of shares of Common Stock equal to the full
number of shares subject to each such Award (in the case of Restricted Stock) or
payment in accordance with Section 7.3(a) of a number of shares of Common Stock
determined by the Committee, in its discretion, but, in the case of a
performance-based or other contingent Award, in no event less than the number of
shares payable at the “target” level for each such Award (in the case of
Restricted Stock Units). The provisions of this Section 7.4 shall not be
applicable to any Restricted Share or Restricted Stock Unit Award granted to a
Participant if any Change in Control results from such Participant’s beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of Common
Stock or Company Voting Securities.

ARTICLE VIII

PERFORMANCE AWARDS

8.1    Performance Awards.

(a)    Award Periods and Calculations of Potential Incentive Amounts. The
Committee may grant Performance Awards to Participants. A Performance Award
shall consist of the right to receive a payment (measured by the Fair Market
Value of a specified number of shares of Common Stock, increases in such Fair
Market Value during the Award Period and/or a fixed cash amount) contingent upon
the extent to which certain predetermined performance targets have been met
during an Award Period. The Award Period shall be two or more fiscal or calendar
years as determined by the Committee. The Committee, in its discretion and under
such terms as it deems appropriate, may permit newly eligible Participants, such
as those who are promoted or newly hired, to receive Performance Awards after an
Award Period has commenced.

(b)    Performance Targets. Subject to Section 10.18, the performance targets
applicable to a Performance Award may include such goals related to the
performance of the Company or, where relevant, any one or more of its
Subsidiaries or divisions and/or the performance of a Participant as may be
established by the Committee in its discretion. The performance targets
established by the Committee may vary for different Award Periods and need not
be the same for each Participant receiving a Performance Award in an Award
Period.

(c)    Earning Performance Awards. A Participant’s Performance Award shall be
determined based on the attainment of written Performance Goals approved by the
Committee for a performance period established by the Committee.

 

17



--------------------------------------------------------------------------------

(d)    Payment of Earned Performance Awards. Subject to the requirements of
Section 10.5, payments of earned Performance Awards shall be made in cash or
Common Stock, or a combination of cash and Common Stock, in the discretion of
the Committee. The Committee, in its sole discretion, may define, and set forth
in the applicable Award Agreement, such terms and conditions with respect to the
payment of earned Performance Awards as it may deem desirable. The Committee
shall determine whether, with respect to a performance period, the applicable
Performance Goals have been met with respect to a given Participant and, if they
have, shall so certify and ascertain the amount of the applicable Performance
Award. No Performance Awards will be paid for such performance period until such
certification is made by the Committee. The amount of the Performance Award
actually paid to a given Participant may be less (but not more) than the amount
determined by the applicable performance goal formula, at the discretion of the
Committee. The amount of the Performance Award determined by the Committee for a
performance period shall be paid to the Participant at such time as determined
by the Committee in its sole discretion after the end of such performance
period; provided, however, that a Participant may, if and to the extent
permitted by the Committee and consistent with the provisions of Section 409A of
the Code, elect to defer payment of a Performance Award.

8.2    Termination of Service. In the event of a Participant’s Termination of
Service during an Award Period, the Participant’s Performance Awards shall be
forfeited except as may otherwise be provided in the applicable Award Agreement.

8.3    Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Performance
Awards for all Award Periods shall immediately become fully vested and payable
to all Participants and shall be paid to Participants in accordance with
Section 8.1(d), within 30 days after such Change in Control. The provisions of
this Section 8.3 shall not be applicable to any Performance Award granted to a
Participant if any Change in Control results from such Participant’s beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of Common
Stock or Company Voting Securities.

ARTICLE IX

OTHER STOCK-BASED AWARDS

9.1    Grant of Other Stock-Based Awards. Other stock-based awards, consisting
of stock purchase rights (with or without loans to Participants by the Company
containing such terms as the Committee shall determine), Awards of Common Stock,
or Awards valued in whole or in part by reference to, or otherwise based on,
Common Stock or dividends on Common Stock, may be granted either alone or in
addition to or in conjunction with other Awards under

 

18



--------------------------------------------------------------------------------

the Plan. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the persons to whom and the time or times at
which such Awards shall be made, the number of shares of Common Stock to be
granted pursuant to such Awards, and all other conditions of the Awards. Any
such Award shall be confirmed by an Award Agreement executed by the Committee
and the Participant, which Award Agreement shall contain such provisions as the
Committee determines to be necessary or appropriate to carry out the intent of
the Plan with respect to such Award.

9.2    Terms of Other Stock-Based Awards. In addition to the terms and
conditions specified in the Award Agreement, Awards made pursuant to this
Article IX shall be subject to the following:

(a)    Any Common Stock subject to Awards made under this Article IX may not be
sold, assigned, transferred, pledged or otherwise encumbered prior to the date
on which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses; and

(b)    If specified by the Committee in the Award Agreement, the recipient of an
Award under this Article IX shall be entitled to receive, currently or on a
deferred basis, interest or dividends or dividend equivalents with respect to
the Common Stock or other securities covered by the Award; and

(c)    The Award Agreement with respect to any Award shall contain provisions
dealing with the disposition of such Award in the event of a Termination of
Service prior to the exercise, payment or other settlement of such Award,
whether such termination occurs because of retirement, disability, death or
other reason, with such provisions to take account of the specific nature and
purpose of the Award.

ARTICLE X

TERMS APPLICABLE GENERALLY TO AWARDS

GRANTED UNDER THE PLAN

10.1    Plan Provisions Control Award Terms. Except as provided in
Section 10.16, the terms of the Plan shall govern all Awards granted under the
Plan, and in no event shall the Committee have the power to grant any Award
under the Plan which is contrary to any of the provisions of the Plan. In the
event any provision of any Award granted under the Plan shall conflict with any
term in the Plan as constituted on the Date of Grant of such Award, the term in
the Plan as constituted on the Date of Grant of such Award shall control. Except
as provided in Section 10.3 and Section 10.7, the terms of any Award granted
under the Plan may not be changed after the Date of Grant of such Award so as to
materially decrease the value of the Award without the express written approval
of the holder.

 

19



--------------------------------------------------------------------------------

10.2    Award Agreement. No person shall have any rights under any Award granted
under the Plan unless and until the Company and the Participant to whom such
Award shall have been granted shall have executed and delivered an Award
Agreement or received any other Award acknowledgment authorized by the Committee
expressly granting the Award to such person and containing provisions setting
forth the terms of the Award.

10.3    Modification of Award After Grant. No Award granted under the Plan to a
Participant may be modified (unless such modification does not materially
decrease the value of the Award) after the Date of Grant except by express
written agreement between the Company and the Participant, provided that any
such change (a) shall not be inconsistent with the terms of the Plan, and
(b) shall be approved by the Committee.

10.4    Limitation on Transfer. Except as provided in Section 7.1(c) in the case
of Restricted Shares, a Participant’s rights and interest under the Plan may not
be assigned or transferred other than by will or the laws of descent and
distribution, and during the lifetime of a Participant, only the Participant
personally (or the Participant’s personal representative) may exercise rights
under the Plan. The Participant’s Beneficiary may exercise the Participant’s
rights to the extent they are exercisable under the Plan following the death of
the Participant. Notwithstanding the foregoing, to the extent permitted under
Section 16(b) of the Exchange Act with respect to Participants subject to such
Section, the Committee may grant Non-Qualified Stock Options that are
transferable, without payment of consideration, to immediate family members of
the Participant or to trusts or partnerships for such family members, and the
Committee may also amend outstanding Non-Qualified Stock Options to provide for
such transferability.

10.5    Taxes. The Company shall be entitled, if the Committee deems it
necessary or desirable, to withhold (or secure payment from the Participant in
lieu of withholding) the amount of any withholding or other tax required by law
to be withheld or paid by the Company with respect to any amount payable and/or
shares issuable under such Participant’s Award, or with respect to any income
recognized upon a disqualifying disposition of shares received pursuant to the
exercise of an Incentive Stock Option, and the Company may defer payment or
issuance of the cash or shares upon exercise or vesting of an Award unless
indemnified to its satisfaction against any liability for any such tax. The
amount of such withholding or tax payment shall be determined by the Committee
and shall be payable by the Participant at such time as the Committee determines
in accordance with the following rules:

(a)    The Participant shall have the right to elect to meet his or her
withholding requirement (i) by having withheld from such Award at the
appropriate time that number of shares of Common Stock, rounded up to the next
whole share, whose Fair Market Value is equal to the amount of withholding taxes
due, (ii) by direct payment to the Company in cash of the amount of any taxes
required to be withheld with respect to such Award or (iii) by a combination of
shares and cash.

 

20



--------------------------------------------------------------------------------

(b)    In the case of Participants who are subject to Section 16 of the Exchange
Act, the Committee may impose such limitations and restrictions as it deems
necessary or appropriate with respect to the delivery or withholding of shares
of Common Stock to meet tax withholding obligations.

10.6    Surrender of Awards. Any Award granted under the Plan may be surrendered
to the Company for cancellation on such terms as the Committee and the holder
approve. With the consent of the Participant, the Committee may substitute a new
Award under the Plan in connection with the surrender by the Participant of an
equity compensation award previously granted under the Plan or any other plan
sponsored by the Company; provided, however, that no such substitution shall be
permitted without the approval of the Company’s stockholders if such approval is
required by the rules of any applicable stock exchange.

10.7    Adjustments to Reflect Capital Changes.

(a)    Recapitalization. In the event of any corporate event or transaction
(including, but not limited to, a change in the Common Stock or the
capitalization of the Company) such as a merger, consolidation, reorganization,
recapitalization, separation, partial or complete liquidation, stock dividend,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of the Company, a combination or exchange of Common Stock,
dividend in kind, or other like change in capital structure, number of
outstanding shares of Common Stock, distribution (other than normal cash
dividends) to shareholders of the Company, or any similar corporate event or
transaction, the Committee, in order to prevent dilution or enlargement of
Participants’ rights under the Plan, shall make equitable and appropriate
adjustments and substitutions, as applicable, to or of the number and kind of
shares subject to outstanding Awards, the Purchase Price or Exercise Price for
such shares, the number and kind of shares available for future issuance under
the Plan and the maximum number of shares in respect of which Awards can be made
to any Participant in any calendar year, and other determinations applicable to
outstanding Awards. The Committee shall have the power and sole discretion to
determine the amount of the adjustment to be made in each case.

(b)    Merger. Effective upon the consummation of a Merger, all outstanding
Awards under the Plan shall terminate. However, all such Awards shall not
terminate to the

 

21



--------------------------------------------------------------------------------

extent they are Assumed in connection with the Merger. The Committee shall have
the authority, exercisable either in advance of any actual or anticipated Merger
or at the time of an actual Merger and exercisable at the Date of Grant of an
Award under the Plan or any time while an Award remains outstanding, to provide
for the full or partial automatic vesting and exercisability of one or more
outstanding unvested Awards under the Plan and the release from restrictions on
transfer and repurchase or forfeiture rights of such Awards in connection with a
Merger, on such terms and conditions as the Committee may specify. The Committee
also shall have the authority to condition any such Award vesting and
exercisability or release from such limitations upon the subsequent Termination
of Service of the Participant within a specified period following the effective
date of the Merger. The Committee may provide that any Awards so vested or
released from such limitations in connection with a Merger shall remain fully
exercisable until the expiration or sooner termination of the Award. Any
Incentive Stock Option accelerated under this Section 10.7(b) in connection with
a Merger shall remain exercisable as an Incentive Stock Option under the Code
only to the extent the $100,000 dollar limitation of Section 422(d) is not
exceeded.

(c)    Options to Purchase Shares or Stock of Acquired Companies. After any
Merger in which the Company or a Subsidiary shall be a surviving corporation,
the Committee may grant substituted options under the provisions of the Plan,
pursuant to Section 424 of the Code, replacing old options granted under a plan
of another party to the Merger whose shares or stock subject to the old options
may no longer be issued following the Merger. The foregoing adjustments and
manner of application of the foregoing provisions shall be determined by the
Committee in its sole discretion. Any such adjustments may provide for the
elimination of any fractional shares which might otherwise become subject to any
Options.

10.8    No Right to Continued Service. No person shall have any claim of right
to be granted an Award under the Plan. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the service of the Company or any of its Subsidiaries.

10.9    Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is maintained by the Company or any of
its Subsidiaries, except as may be provided under the terms of such plans or
determined by the Board.

10.10    Governing Law. All determinations made and actions taken pursuant to
the Plan shall be governed by the laws of California and construed in accordance
therewith.

 

22



--------------------------------------------------------------------------------

10.11    No Strict Construction. No rule of strict construction shall be implied
against the Company, the Committee, or any other person in the interpretation of
any of the terms of the Plan, any Award granted under the Plan or any rule or
procedure established by the Committee.

10.12    Compliance with Rule 16b-3. It is intended that, unless the Committee
determines otherwise, Awards under the Plan be eligible for exemption under
Rule 16b-3. The Board is authorized to amend the Plan and to make any such
modifications to Award Agreements to comply with Rule 16b-3, as it may be
amended from time to time, and to make any other such amendments or
modifications as it deems necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3.

10.13    Captions. The captions (i.e., all Section headings) used in the Plan
are for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions have been
used in the Plan.

10.14    Severability. Whenever possible, each provision in the Plan and every
Award at any time granted under the Plan shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Plan
or any Award at any time granted under the Plan shall be held to be prohibited
by or invalid under applicable law, then (a) such provision shall be deemed
amended to accomplish the objectives of the provision as originally written to
the fullest extent permitted by law and (b) all other provisions of the Plan and
every other Award at any time granted under the Plan shall remain in full force
and effect.

10.15    Amendment and Termination.

(a)    Amendment. The Board shall have complete power and authority to amend the
Plan at any time; provided, however, that the Board shall not, without the
requisite affirmative approval of stockholders of the Company, make any
amendment which requires stockholder approval under the Code or under any other
applicable law or rule of any stock exchange which lists Common Stock or Company
Voting Securities. No termination or amendment of the Plan may, without the
consent of the Participant to whom any Award shall theretofore have been granted
under the Plan, adversely affect the right of such individual under such Award.

(b)    Termination. The Board shall have the right and the power to terminate
the Plan at any time. No Award shall be granted under the Plan after the
termination of the Plan, but the termination of the Plan shall not have any
other effect and any Award outstanding at the time of the termination of the
Plan may be exercised after termination of the Plan at any time prior to the
expiration date of such Award to the same extent such Award would have been
exercisable had the Plan not terminated.

 

23



--------------------------------------------------------------------------------

10.16    Foreign Qualified Awards. Awards under the Plan may be granted to such
employees of the Company and its Subsidiaries who are residing in foreign
jurisdictions as the Committee in its sole discretion may determine from time to
time. The Committee may adopt such supplements to the Plan as may be necessary
or appropriate to comply with the applicable laws of such foreign jurisdictions
and to afford Participants favorable treatment under such laws; provided,
however, that no Award shall be granted under any such supplement with terms or
conditions inconsistent with the provision set forth in the Plan.

10.17    Dividend Equivalents. For any Award granted under the Plan, the
Committee shall have the discretion, upon the Date of Grant or thereafter, to
establish a Dividend Equivalent Account with respect to the Award, and the
applicable Award Agreement or an amendment thereto shall confirm such
establishment. If a Dividend Equivalent Account is established, the following
terms shall apply:

(a)    Terms and Conditions. Dividend Equivalent Accounts shall be subject to
such terms and conditions as the Committee shall determine and as shall be set
forth in the applicable Award Agreement. Such terms and conditions may include,
without limitation, for the Participant’s Account to be credited as of the
record date of each cash dividend on the Common Stock with an amount equal to
the cash dividends which would be paid with respect to the number of shares of
Common Stock then covered by the related Award if such shares of Common Stock
had been owned of record by the Participant on such record date.

(b)    Unfunded Obligation. Dividend Equivalent Accounts shall be established
and maintained only on the books and records of the Company and no assets or
funds of the Company shall be set aside, placed in trust, removed from the
claims of the Company’s general creditors, or otherwise made available until
such amounts are actually payable as provided hereunder.

10.18    Adjustment of Performance Goals and Targets. Notwithstanding any
provision of the Plan to the contrary, the Committee shall have the authority to
adjust any Performance Goal, performance target or other performance-based
criteria established with respect to any Award under the Plan if circumstances
occur (including, but not limited to, unusual or nonrecurring events, changes in
tax laws or accounting principles or practices or changed business or economic
conditions) that cause any such Performance Goal, performance target or
performance-based criteria to be inappropriate in the judgment of the Committee.

 

24



--------------------------------------------------------------------------------

10.19    Legality of Issuance. Notwithstanding any provision of the Plan or any
applicable Award Agreement to the contrary, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations (including
suspending exercises of Options or Stock Appreciation Rights and the tolling of
any applicable exercise period during such suspension) on the issuance of Common
Stock with respect to any Award unless and until the Committee determines that
such issuance complies with (i) any applicable registration requirements under
the Securities Act of 1933 or the Committee has determined that an exemption
there from is available, (ii) any applicable listing requirement of any stock
exchange on which the Common Stock is listed, and (iii) any other applicable
provision of state, federal or foreign law, including foreign securities laws
where applicable.

10.20    Restrictions on Transfer. Regardless of whether the offering and sale
of Common Stock under the Plan have been registered under the Securities Act of
1933 or have been registered or qualified under the securities laws of any
state, the Company may impose restrictions upon the sale, pledge, or other
transfer of such Common Stock (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Company and its counsel, such
restrictions are necessary or desirable to achieve compliance with the
provisions of the Securities Act of 1933, the securities laws of any state, the
United States or any other applicable foreign law.

10.21    Further Assurances. As a condition to receipt of any Award under the
Plan, a Participant shall agree, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company, to implement the
provisions and purposes of the Plan.

 

25